Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. See modified rejections incorporating the amended limitations in light of Decker (US 2010/0258580 A1) and Tronchetti (US 5,613,608) in view of Decker (US 2010/0258580 A1) cited below.
Applicant argues in regards to claim 31 and 50 the reference of Tronchetti does not disclose the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall.  The Examiner agrees with the remarks, therefore the amended claims are now rejected in view Tronchetti in view of Decker wherein the removable panel does not extend to the second side panel.
 In regards claims 33 and 51, the applicant argues “the perforations provided in the top wall and the side wall are arranged so as to be symmetric with respect to a center line of the removable panel which extends along a width-wise center of the removeable panel” is not disclosed by the Tronchetti reference. In view of the Examiner, Tronchetti discloses a tear-away portion consisting of perforation lines on the top panel and side panels of the dispenser container wherein the removable panel 11 can be easily removed furthermore, the perforations lines are shown to comprises 
In regard to claim 35-37 and 40 the applicant argues the reference do not disclose wherein the portion of the removable panel present at the side wall extends along the side wall over between 10% and 50% of a height of the side wall.  The Examiner again directs applicant’s attention to Tronchetti’s Figure 1, wherein the removable panel in the side panel 17 is between 10 to 50 percent the height of the side panel 17 if measured and compared to the length of the side panel portion.


Election/Restrictions
Claims 45-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021 in acknowledged.  Thus, claims 31-38,40-44 and 49-51 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 33 and 51 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 33 and 51 recites the limitation "the removable center" in line 11 and 18 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claims 31,33,34,37,38,40,42 and 51 are  rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  
Claim 31 recites the limitations “so that,” “is revealed,” “is present,” “which is,” and “to which.”
Claim 33 recites the limitations “to which,” “present,” and “so as to.”
Claim 34,38 recites the limitations “to which.”
Claim 37,40,42 recites the limitations “present.”


Claims 31 and 32 can be rejected under 35 USC § 102 and 35 USC § 103, see below for both rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31 and 32 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Decker (US 2010/0258580 A1).

Referring to claim 31.  Decker discloses a dispenser (300; Figure 10) for dispensing sheet products (7), the dispenser (1) comprising: 
a plurality of walls (walls of housing 300) connected to each other, defining an interior volume (interior of 300); and a stack of sheet products (304) received in the interior volume; wherein a removable panel (removable panels for slots 318 and 325 in Figure 10) is provided at a top wall (wall 316) of the plurality of walls (walls of housing 300), the dispenser (300) is configured so that, upon removal of the removable panel 
the removable panel (removable panels for slots 318 and 325 in Figure 10) extends to a side wall (312) of the plurality of walls (walls of housing 300) so that a portion of the removable panel (removable panels for slots 318 and 325 in Figure 10) is present at the side wall (312),
wherein the removable panel (removable panels for slots 318 and 325 in Figure 10) does not extend to a side wall of the plurality of walls which is arranged opposite the side wall to which the removable panel extends (does not extend to the side wall of the container extending opposite side wall 312; Figure 10).

Referring to claim 32.  Decker discloses a dispenser (300; Figure 10) for dispensing sheet products (7), the dispenser (1) wherein the removable panel (removable panels for slots 318 and 325 in Figure 10) is removably attached to at least a portion of the top wall (316).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 31-38, 40-44 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Decker (US 2010/0258580 A1).

Referring to claim 31.  Tronchetti discloses a dispenser (1; Figure 1) for dispensing sheet products (7), the dispenser (1) comprising: 
a plurality of walls connected to each other (wall comprising dispenser 1), defining an interior volume (interior of 1); and 
a stack of sheet products (7) received in the interior volume (interior of 1); wherein
a removable panel (11) is provided at a top wall (3) of the plurality of walls, the dispenser (1) is configured so that, upon removal of the removable panel (11), an opening in the top wall (3) for removing sheet products (7) is revealed, and
the removable panel (11) extends to a side wall (side walls 17 at opposite ends of dispenser) of the plurality of walls so that a portion of the removable panel is present at the side wall.
Tronchetti does not specifically disclose wherein the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall to which the removable panel extends.
Decker discloses a removable panel (removable panels for slots 318 and 325 in Figure 10) extends in the top wall (318) and a side wall (325) wherein the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall (opposite the side wall of 312; Figure 10) to which the removable panel extends.


Referring to claim 32.  Tronchetti discloses a dispenser (1; Figure 1) for wherein the removable panel (11) is removably attached to at least a portion of the top wall (3).

Referring to claim 33.  Tronchetti discloses a dispenser (1; Figure 1) for wherein
perforations are provided in the top wall (perforations around the perimeter of removable panel 11), the perforations defining a part of the removable panel (11), wherein the removable panel (11) is removably attached to a portion of the top wall (3) through perforation bridges (space between perforations around the perimeter of removable panel 11) arranged between the perforations (see Figure 1)
wherein perforations are provided in the side wall (side wall 17) to which the removable panel extends (see Figure 1), 
the perforations defining the portion of the removable panel (perimeter of 11) present at the side wall (17) wherein the portion of the removable panel is removably attached to a portion of the side wall (17) through perforation bridges (space between perforations around the perimeter of removable panel 11) arranged between the perforations, and


Referring to claim 34.  Tronchetti discloses a dispenser (1; Figure 1) wherein perforations (perforations around the perimeter of removable panel 11) are provided in the side wall (opposite side walls 17) to which the removable panel (11) extends, the perforations (perforations around the perimeter of removable panel 11) defining the portion of the removable panel (11) present at the side wall (17), and wherein the portion of the removable panel (11) is removably attached to a portion of the side wall (side wall 17) through perforation bridges (space between perforations around the perimeter of removable panel 11) arranged between the perforations (see Figure 1).

Referring to claim 35.  Tronchetti discloses a dispenser (1; Figure 1) wherein perforations (perforations around the perimeter of removable panel 11) are provided in the top wall (3), the perforations in the top wall (3) defining a part of the removable panel (11), wherein the removable panel (11) is removably attached to a portion of the top wall (3) through perforation bridges (space between perforations around the perimeter of removable panel 11) arranged between the perforations, and wherein a spacing between adjacent perforation bridges (space between perforations around the perimeter of removable panel 11) at the side wall (17) is larger than a spacing between 

Referring to claim 36.  Tronchetti discloses a dispenser (1; Figure 1) wherein
a perforation (space between perforations around the perimeter of removable panel 11) is provided in the side wall (17) at a lowermost part of the portion of the removable panel (11) in a direction from the top wall (3) towards a bottom wall (wall opposite 3) of the plurality of walls (see side wall portion of the perforations in the side panel).

Referring to claim 37.  Tronchetti discloses a dispenser (1; Figure 1) wherein
the portion of the removable panel (11) present at the side wall is a pull tab (15), and wherein the pull tab (15) is removably attached to the side wall (17 can be pulled) or detached from the side wall (17 when pulled).

Referring to claim 38.  Tronchetti discloses a dispenser (1; Figure 1) wherein
wherein the removable panel (11) extends along the top wall over at least 90% of a length of the top wall (panel 11 extends 100 % the length of top wall 3) in a direction from the side wall (17) to which the removable panel extends towards another side wall of the plurality of walls (opposite side wall 17) which is arranged opposite the side wall to which the removable panel (11; see Figure 1) extends.

Referring to claim 40.  Tronchetti discloses a dispenser (1; Figure 1) wherein the portion of the removable panel (11) present at the side wall (17) extends along the side wall over between 10% and 50% of a height of the side wall (see measured length of the removable panel extending downwards with respect to the length of side wall 17) in a direction from the top wall (3) towards a bottom wall (wall opposite 3) of the plurality of walls.

Referring to claim 41.  Tronchetti discloses a dispenser (1; Figure 1) wherein the plurality of walls are made of a pliable material (cardboard material; see Figures 2 and 4).
Tronchetti does not specifically disclose the material as being cardboard in the disclosure.
Decker discloses a sheet dispenser (10; Figure 1) wherein the plurality of walls is made of a pliable material (paperboard, cardboard; Col. 4 lines 27-45).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to include the plurality of walls of the dispenser as being made of a pliable material as taught by Decker because the material can be easily manipulated to form a container thus reducing manufacturing cost.

Referring to claim 42.  Tronchetti discloses a dispenser (1; Figure 1) wherein the plurality of walls are made of a sheet material (cardboard material; specifically by 

Referring to claim 43.  Tronchetti discloses a dispenser (1; Figure 1) wherein a part of the removable panel (11; Figure 2) provided at the top wall (2) has a straight shape (portion between 11; Figure 2) or a shape with curved (portion between 9 and 11) or undulating edges (expanding triangle portions adjacent wall 17).

Referring to claim 44.  Tronchetti discloses a dispenser (1; Figure 1) wherein the plurality of walls (walls of dispenser 1) substantially has a rectangular prism shape (see shape of 1 in Figure 2), and the side wall (17) to which the removable panel extends is arranged at a short side of the rectangular prism shape (see configuration in Figure 2).

Referring to claim 50.  Tronchetti discloses a method of manufacturing a dispenser (1; Figure 1), the method comprising: 
providing a wall material (material blank as seen in Figure 4);
providing the wall material with a removable panel (11 or 107 in Figures 1,4);
cutting the wall material (101) which has been provided with the removable panel (11 or 107 in Figures 1,4); and after cutting, folding the wall material around a stack of sheet products so that the plurality of walls is formed by the wall material and the stack of sheet products is received in an interior volume defined by the plurality of walls (as seen in Figure 1),

Tronchetti does not specifically disclose wherein the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall to which the removable panel extends.
Decker discloses a removable panel (removable panels for slots 318 and 325 in Figure 10) extends in the top wall (318) and a side wall (325) wherein the removable panel does not extend to a side wall of the plurality of walls which is arranged opposite the side wall (opposite the side wall of 312; Figure 10) to which the removable panel extends.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti to have included the removable panel as extending from the top panel to a single side panel of the dispenser housing as taught by Decker because the structural integrity of the dispenser housing would be improved by reducing the overall length and size of the dispensing slot.

Referring to claim 51.  Tronchetti discloses a dispenser (1; Figure 1) for dispensing sheet products (7), the dispenser (1) comprising: 

a stack of sheet products (7) received in the interior volume (interior of 1); wherein
a removable panel (11) is provided at a top wall (3) of the plurality of walls, the dispenser (1) is configured so that, upon removal of the removable panel (11), an opening in the top wall (3) for removing sheet products (7) is revealed, and
the removable panel (11) extends to a side wall (side walls 17 at opposite ends of dispenser) of the plurality of walls so that a portion of the removable panel is present at the side wall,
perforations are provided in the top wall (perforations around the perimeter of removable panel 11), the perforations defining a part of the removable panel (11), wherein the removable panel (11) is removably attached to a portion of the top wall (3) through perforation bridges (space between perforations around the perimeter of removable panel 11) arranged between the perforations (see Figure 1)
wherein perforations are provided in the side wall (side wall 17) to which the removable panel extends (see Figure 1), 
the perforations defining the portion of the removable panel (perimeter of 11) present at the side wall (17) wherein the portion of the removable panel is removably attached to a portion of the side wall (17) through perforation bridges (space between perforations around the perimeter of removable panel 11) arranged between the perforations, and
.


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Tronchetti (US 5,613,608) in view of Decker (US 8,534,493) and further in view of Shannon (US 2010/0078444 A1).

Referring to claim 49.  Tronchetti in view of Decker do not disclose wherein the sheet products are received in the interior volume in a compressed state.

Shannon discloses a compressed tissue product dispenser (Figure 2) wherein the stack of sheet products (S; Figure 2) is received in the interior volume in a compressed state (as shown in Figure 2), and wherein the stack of sheet products (S) is compressed in a direction from the top wall (F1) towards a bottom wall (F2) of the plurality of walls (of dispenser C).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Tronchetti in view of Decker to have included the stack of sheet products received in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/Primary Examiner, Art Unit 3651